Citation Nr: 1455471	
Decision Date: 12/16/14    Archive Date: 12/24/14

DOCKET NO.  08-37 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1960 to January 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied the Veteran's claim for entitlement to TDIU.  

A hearing was held on March 14, 2011, in Waco, Texas, before Kathleen K. Gallagher, a Veterans Law Judge (VLJ), who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

The Board subsequently remanded the case for further development in May 2011.  After the case was returned, the Board issued a decision in January 2012 denying entitlement to TDIU.  The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), and in a February 2013 Order, the Court vacated the January 2012 Board decision and remanded the matter to the Board for development consistent with the parties' Joint Motion for Remand (Joint Motion).  The Board remanded the case for development consistent with the Joint Motion in March 2014.

Pursuant to the Board's March 2014 remand instructions, the Veteran was provided with a VA examination to evaluate the impact of his service-connected disability on his employability.  A May 2014 addendum to the April 2014 examination indicates that the Veteran experienced a moderate decrease in his DLCO, to 46 percent, since prior PFT evaluation in August 2012.  The Veteran currently has an evaluation of 30 percent for service-connected bronchitis with right pneumothorax, postoperative.  38 C.F.R. § 3.157(b) (2014) specifies that once a formal claim for compensation has been allowed, receipt a VA report of examination or hospitalization will be accepted as an informal claim for increased benefits.  The issue of entitlement to an evaluation in excess of 30 percent for service-connected bronchitis with right pneumothorax, postoperative has therefore been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Reason for remand:  To adjudicate inextricably intertwined issues and procure an addendum VA medical opinion.

Regulations provide that a TDIU is warranted when the evidence shows that the veteran is precluded from obtaining or maintaining substantially gainful employment by reason of service-connected disability or disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

As noted above, the Board is referring the issue of entitlement to a disability rating in excess of 30 percent for service-connected bronchitis with right pneumothorax, postoperative, for initial adjudication by the AOJ.  At the present time, this is the Veteran's only service connected disability.  The next higher rating available under the relevant diagnostic criteria is 60 percent.  

The Board finds that the issue of entitlement to TDIU is inextricably intertwined with the issue of entitlement to an evaluation in excess of 30 percent for service-connected bronchitis with right pneumothorax, postoperative, and therefore must be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).

In March 2014, the Board remanded this case, in part, for an additional VA examination.  It was directed that the VA examiner specifically address whether the symptoms/manifestations of Veteran's service-connected condition could be distinguished from those of his COPD.  The April 2014 VA examiner noted that the Veteran's service-connected disability results in him leading an extremely sedentary lifestyle and avoiding exertional dyspnea by limiting his activities.  The examiner opined that, with his current pulmonary function status, the Veteran is able to fully engage in sedentary employment without any restriction.  The examiner, however, did not comment on whether symptoms from the service connected disability could be differentiated from symptoms resulting from any non-service connected respiratory disorder.  Additionally, although a May 2014 addendum states that in long-term cigarette smokers, a low DLCO with airways obstruction is usually due to emphysema, the examiner did not comment on the likelihood that such is the case with regard to this particular veteran.  Finally, although the Board's remand directives indicated that the examiner must elicit a full educational and work history from the Veteran, no such information was recorded.  As noted in the February 2013 Court order, compliance with remand directives is not optional or discretionary and the Board errs as a matter of law when it fails to ensure remand compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  On remand, an additional VA examination should be conducted such that the requested information is provided.

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the referred claim for an evaluation in excess of 30 percent for bronchitis with right pneumothorax, postoperative.  The Veteran and his representative should be furnished notice of the determination and notice of appellate rights and procedures, including the need to file a timely notice of disagreement if the Veteran wished to initiate an appeal from this determination.

2.  Thereafter, schedule the Veteran for an appropriate VA examination by a medical professional with appropriate expertise to determine the impact of the Veteran's service-connected disability on his employability.  The examiner must be given full access to the Veteran's complete VA claims file and the Veteran's electronic records for review.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination.  The examiner must elicit from the Veteran and note, for clinical purposes, a full work and educational history.   

The examiner must specifically address the following:

a.  Whether the symptoms/manifestations of service-connected bronchitis with right pneumothorax, postoperative can be separated/distinguished from symptoms resulting from any other non-service connected respiratory disability.  

i.  To the extent feasible, identify which symptoms/manifestations are attributable to the service-connected bronchitis with right pneumothorax, postoperative and which to a non-service connected respiratory disorder. 

ii.  For any symptom, if such differentiation cannot be made with a 50 percent or greater degree of certainty, the examiner must so state.  

b.  Comment on the effect of the Veteran's service-connected bronchitis with right pneumothorax, postoperative on his ability to engage in any type of full-time employment, including any form of sedentary work, and whether, in the examiner's opinion, it is at least as likely as not that the service-connected disability, alone, is of such severity as to result in unemployability.  This description may include an opinion on such questions as whether a claimant's condition precludes standing for extended periods, lifting more than a certain weight, sitting for eight hours a day, or performing other specific tasks.  

The examiner is instructed that, in making the above determination, symptoms which cannot be determined to be exclusively from a respiratory disorder other than bronchitis with right pneumothorax, postoperative (i.e. symptoms identified in part a.ii., above) must also be considered for their effect on the Veteran's ability to engage in any type of full-time employment.

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.
	
The examiner must include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

3.  Thereafter, complete any further development deemed appropriate and then readjudicate the issue of entitlement to a TDIU.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


